PER CURIAM.
The plaintiff and defendant Government Employees Insurance Company stipulated that the trial court should determine the issue of the coverage upon the record before the court at that time. The court found that there was no further coverage under the policy sued upon and discharged the insurance company. Appellant has failed to show that the finding of the trial court is *373not based upon factual considerations reasonably supported by the record or that the trial judge did not correctly apply applicable rules of law.
Affirmed.